
	

113 HR 5565 IH: Protect Student Borrowers Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5565
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Carney introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To provide for institutional risk-sharing in the Federal student loan programs.
	
	
		1.Short titleThis Act may be cited as the Protect Student Borrowers Act.
		2.PurposeThe purpose of this Act is to protect student borrowers by requiring institutions of higher
			 education to assume some of the risk of default for student loans under
			 part D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et
			 seq.).
		3.Institutional rebates to the Department of Education for defaulted loansSection 454 of the Higher Education Act of 1964 (20 U.S.C. 1087d) is amended—
			(1)in subsection (a)—
				(A)in paragraph (5), by striking and;
				(B)in paragraph (6) by striking the period at the end and inserting ; and; and
				(C)by adding at the end the following:
					
						(7)provide that the institution accepts the institutional risk-sharing requirements under subsection
			 (d), if applicable.; and
				(2)by adding at the end the following:
				
					(d)Institutional risk-Sharing for student loan defaults
						(1)In generalSubject to paragraph (3), each institution of higher education participating in the direct student
			 loan program under this part for a fiscal year that has a rate of
			 participation in such program for all students enrolled at that
			 institution for such fiscal year that is 25 percent or higher shall remit,
			 at such times as the Secretary may specify, a risk-sharing payment based
			 on a percentage of the volume of student loans under this part that are in
			 default, as determined under paragraph (2).
						(2)Determination of risk-sharing paymentsSubject to paragraph (3), with respect to each fiscal year, an institution of higher education
			 described in paragraph (1) that has a cohort default rate (as defined in
			 section 435(m))—
							(A)that is 30 percent or higher for the most recent fiscal year for which data are available, shall
			 pay to the Secretary for the fiscal year an amount that is equal to 20
			 percent of the total amount (including interest and collection fees) of
			 loans made under this part to students that are in default;
							(B)that is lower than 30 percent but not lower than 25 percent for the most recent fiscal year for
			 which data are available, shall pay to the Secretary for the fiscal year
			 an amount that is equal to 15 percent of the total amount (including
			 interest and collection fees) of loans made under this part to students
			 that are in default;
							(C)that is lower than 25 percent but not lower than 20 percent for the most recent fiscal year for
			 which data are available, shall pay to the Secretary for the fiscal year
			 an amount that is equal to 10 percent of the total amount (including
			 interest and collection fees) of loans made under this part to students
			 that are in default; and
							(D)that is lower than 20 percent but not lower than 15 percent for the most recent fiscal year for
			 which data are available, shall pay to the Secretary for the fiscal year
			 an amount that is equal to 5 percent of the total amount (including
			 interest and collection fees) of loans made under this part to students
			 that are in default.
							(3)Waiver and reduced risk-sharing payments
							(A)WaiverThe Secretary shall waive the risk-sharing payments described in paragraph (1) for an institution
			 described in paragraph (2)(D) that meets the requirements of subparagraph
			 (D).
							(B)Reduced risk-sharing paymentsIf an institution has in place a student loan management plan described in subparagraph (D) that is
			 approved by the Secretary, the Secretary shall reduce the total annual
			 amount of risk-sharing payments as follows:
								(i)With respect to an institution with a cohort default rate described in paragraph (2)(A), the
			 risk-sharing payment shall be in an amount that is equal to 15 percent of
			 the total amount (including interest and collection fees) of loans made
			 under this part to students that are in default.
								(ii)With respect to an institution with a cohort default rate described in paragraph (2)(B), the
			 risk-sharing payment shall be in an amount that is equal to 10 percent of
			 the total amount (including interest and collection fees) of loans made
			 under this part to students that are in default.
								(iii)With respect to an institution with a cohort default rate described in paragraph (2)(C), the
			 risk-sharing payment shall be in an amount that is equal to 5 percent of
			 the total amount (including interest and collection fees) of loans made
			 under this part to students that are in default.
								(C)Continuation of waiver or reduced paymentsAn institution that receives a waiver under subparagraph (A) or a reduced risk-sharing payment
			 under subparagraph (B) may receive a waiver or reduced payment for a
			 subsequent fiscal year only if the Secretary determines that the
			 institution is making satisfactory progress in carrying out the student
			 loan management plan described in subparagraph (D), including evidence of
			 the effectiveness of the individualized financial aid counseling for
			 students.
							(D)Student loan management planAn institution that seeks a waiver or reduction of its risk-sharing payment, shall develop and
			 carry out a student loan management plan that shall include an analysis of
			 the risk factors correlated with higher student loan defaults that are
			 present at the institution and actions that the institution will take to
			 address such factors. Such plan shall include individualized financial aid
			 counseling for students and strategies to minimize student loan default
			 and delinquency.
							(E)Waiver or reduction for certain institutionsIn addition to the other risk-sharing payment waivers and reductions described in this paragraph,
			 the Secretary may waive or reduce risk-sharing payments if—
								(i)an institution is eligible under—
									(I)part A or part B of title III; or
									(II)title V; and
									(ii)the Secretary determines that—
									(I)the institution is making satisfactory progress in carrying out the institution’s student loan
			 management plan described under subparagraph (D); and
									(II)granting a waiver or reduction of risk-sharing payments would be in the best interest of students
			 at the institution.
									(4)ProhibitionAn institution of higher education shall not deny admission or financial aid to a student based on
			 a perception that such student may be at risk for defaulting on a loan
			 made under this part.
						(5)Fund for the deposit of risk-sharing payments
							(A)In generalThere is established in the Treasury of the United States a separate account for the deposit of
			 risk-sharing payments collected under this subsection. The Secretary shall
			 deposit any payments collected pursuant to this subsection into such fund.
							(B)Use of fundsOf the amounts in the fund described in subparagraph (A), for each fiscal year—
								(i)not more than 50 percent of such amounts shall be made available to the Secretary to enter into
			 contracts or cooperative agreements for delinquency and default prevention
			 or rehabilitation under section 456(d); and
								(ii)the Secretary shall reserve the remainder of such amounts for a Federal Pell Grant fund that shall
			 be used to offset any future shortfalls in funding under the Federal Pell
			 Grant program.
								(6)ApplicabilityThe Secretary shall carry out this subsection beginning with the cohort default rate for the 2014
			 cohort. The 2014 cohort shall include current and former students who
			 enter repayment in fiscal year 2014.
						(7)Report to congressThe Secretary shall report on an annual basis to the Committee on Health, Education, Labor, and
			 Pensions of the Senate and the Committee on Education and the Workforce of
			 the House of Representatives the following information:
							(A)A list of institutions that have been subject to risk-sharing payments in the previous year.
							(B)The required risk-sharing payment from such institutions.
							(C)The amount of risk-sharing payments collected from such institutions.
							(D)A list of the institutions that have received waivers from the risk-sharing payment and the reason
			 for such waiver.
							(E)A list of the institutions that have received reductions in the required risk-sharing payment.
							(F)The use of funds deposited from risk-sharing payments, including a list of any contracts or
			 cooperative agreements for delinquency and default prevention or
			 rehabilitation and the amount reserved for the Federal Pell Grant program..
			4.Contracts and cooperative agreementsSection 456 of the Higher Education Act of 1965 (20 U.S.C. 1087f) is amended by adding at the end
			 the following:
			
				(d)Contracts and cooperative agreements for delinquency and default prevention and for default
			 rehabilitationThe Secretary may enter into contracts or cooperative agreements for—
					(1)statewide or institutionally based programs for the prevention of Federal student loan delinquency
			 and default at institutions of higher education that—
						(A)have a high cohort default rate as defined under section 435(m); or
						(B)serve large numbers or percentages of student loan borrowers who have a risk factor associated with
			 higher default rates on Federal student loans under this title, such as
			 coming from a low-income family, being a first generation postsecondary
			 education student, not having a secondary school diploma, or having
			 previously defaulted on, and rehabilitated, a loan made under this title;
			 and
						(2)increasing the number of borrowers who successfully rehabilitate defaulted loans..
		5.Financial responsibilitySection 498(c)(1) of the Higher Education Act of 1965 (20 U.S.C. 1099c(c)(1)) is amended by
			 striking subparagraph (C) and inserting the following:
			
				(C)to meet all of its financial obligations, including institutional risk-sharing payments, refunds of
			 institutional charges, and repayments to the Secretary for liabilities and
			 debts incurred in programs administered by the Secretary..
		
